Exhibit 10.347

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation 2004
Stock Incentive Plan (the “Plan”):

 

Name of Recipient:    Total Number of Shares Granted:    Exercise Price per
Share    Grant Date:    Expiration Date:    Vesting Schedule:    This option is
fully vested and non-forfeitable at all times.

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan, The Charles Schwab Corporation Directors’ Deferred
Compensation Plan II and the Stock Option Agreement, which are made a part of
this notice. Please review the Stock Option Agreement carefully, as it explains
the terms and conditions of this option. You agree that Schwab may deliver
electronically all documents relating to the Plan or this option (including,
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that Schwab is required to deliver to its
stockholders. Unless you provide written objection to Schwab within 30 days of
your receipt of this notice, you agree to all of the terms and conditions of
this notice, the stock option agreement and the Plan.

 

1



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION STOCK OPTION AGREEMENT

 

Tax Treatment   

This option is a non-qualified stock option and is not intended to qualify as an
incentive stock option under federal tax laws.

Vesting   

This option has been issued under the Plan pursuant to your deferral election
under The Charles Schwab Corporation Directors’ Deferred Compensation Plan II
(the “Deferred Compensation Plan”) and is fully vested and non-forfeitable at
all times.

Exercise Procedures   

You or your representative may exercise this option by following the procedures
prescribed by Schwab. If this option is being exercised by your representative,
your representative must furnish proof satisfactory to Schwab of your
representative’s right to exercise this option. After completing the prescribed
procedures, Schwab will cause to be issued the shares purchased, which will be
registered in the name of the person exercising this option.

Forms of Payment   

When you submit your notice of exercise, you must pay the option exercise price
for the shares you are purchasing. Payment may be made in one of the following
forms:

  

•      Cash in your Schwab brokerage account in an amount sufficient to cover
the option exercise price of the shares and the required tax withholding (this
exercise method is sometimes referred to as “Exercise and Hold”).

 

•      Shares of Schwab stock that are surrendered to Schwab. These shares will
be valued at their fair market value on the date when the new shares are
purchased. (This exercise method is sometimes referred to as a “Stock Swap.”)

 

•      By delivery (in a manner prescribed by Schwab) of an irrevocable
direction to Charles Schwab & Co., Inc. to sell shares of Schwab stock
(including shares to be issued upon exercise of this option) and to deliver all
or part of the sale proceeds to Schwab in payment of all or part of the exercise
price. (This exercise method is sometimes referred to as “Exercise and Sell” or
“Sell to Cover.”)

Term    This option expires no later than the 10th anniversary of the Grant Date
but may expire earlier upon your termination of service, as described below.

 

1



--------------------------------------------------------------------------------

Termination of Service as a Non-Employee Director   

This option will expire on the date three months following the date of your
termination of service as a non-employee director if such service terminates for
any reason other than on account of becoming a common-law employee of Schwab or
its subsidiaries, death, disability or retirement. The terms “disability” and
“retirement” are defined below.

 

If you become an employee of Schwab or its subsidiaries, this option will expire
on the date three months following the date you cease to be an employee of
Schwab and its subsidiaries (other than by reason of disability, death or
retirement). If you cease to be a non-employee director or an employee of Schwab
and its subsidiaries by reason of your disability or death, then this option
will expire on the first anniversary of the date of your death or disability.

 

If you cease to be a non-employee director by reason of your retirement, then
this option will expire on the second anniversary of the date of your
retirement.

Definition of Disability   

For all purposes of this Agreement, “disability” means that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which has lasted, or can be expected
to last, for a continuous period of not less than 12 months or which can be
expected to result in death as determined by Schwab in its sole discretion.

Definition of Retirement   

For all purposes of this Agreement, “retirement” means your resignation or
removal from the Board at any time after you have attained age 70 or completed 5
years of service as a non-employee director.

Restrictions on Exercise and Issuance or Transfer of Shares    You cannot
exercise this option and no shares of Schwab stock may be issued under this
option if the issuance of shares at that time would violate any applicable law,
regulation or rule. Schwab may impose restrictions upon the sale, pledge or
other transfer of shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of Schwab and its counsel, such
restrictions are necessary or desirable to comply with applicable law,
regulations or rules. Stockholder Rights    You, or your estate or heirs, have
no rights as a stockholder of Schwab until you have exercised this option by
giving the required notice to the Company and paying the exercise price. No
adjustments are made for dividends or other rights if the applicable record date
occurs before you exercise this option, except as described in the Plan. No
Right to Remain Director or Employee    Nothing in this Agreement will be
construed as giving you the right to be retained as a director or an employee of
Schwab and its subsidiaries.

 

2



--------------------------------------------------------------------------------

Transfer of Option   

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid.

 

You may dispose of this option in your will or in a beneficiary designation. You
may designate one or more beneficiaries by filing a beneficiary designation
form. You may change your beneficiary designation by filing a new form with
Schwab at any time prior to your death. If you do not designate a beneficiary or
if your designated beneficiary predeceases you, then your options will be
exercisable by your estate.

 

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.

 

In order to transfer this option, you and the transferee(s) must execute the
forms prescribed by Schwab, which include the consent of the transferee(s) to be
bound by this Agreement.

Claims Procedure    You may file a claim for benefits under the Plan by
following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. The Plan Administrator
has discretionary authority to construe the terms of the Plan and this Agreement
and its determinations are conclusive and binding on all persons. Adjustments   
In the event of a stock split, a stock dividend or a similar change in Schwab
stock, the Compensation Committee shall adjust the number of shares covered by
this option and the exercise price per share. Severability    In the event that
any provision of this Agreement is held invalid or unenforceable, the provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of this Agreement.

 

3



--------------------------------------------------------------------------------

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. This Agreement and the Plan constitute the entire
understanding between you and Schwab regarding this option. Any prior
agreements, commitments or negotiations concerning this option are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties. If there is any inconsistency or conflict between any provision of this
Agreement and the Plan, the terms of the Plan will control.

BY ACCEPTING THIS OPTION GRANT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLANS.

 

4